         Case 17-40101   Doc 196   Filed 10/09/18   Entered 10/09/18 08:39:59   Desc Main Document   Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                                                      §
                                                            §
GAINESVILLE HOSPITAL DISTRICT                               §                    Case No. 17-40101
D/B/A NORTH TEXAS MEDICAL                                   §
CENTER, 1                                                   §
                                                            §
                 DEBTOR.                                    §                    Chapter 9
                                                            §

   ORDER GRANTING DEBTOR’S MOTION FOR EXPEDITED HEARING ON
    DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) CONDITIONALLY
   APPROVING THE DEBTOR’S PROPOSED DISCLOSURE STATEMENT AS
   PROVIDING ADEQUATE INFORMATION; (II) SCHEDULING COMBINED
HEARING ON (A) FINAL APPROVAL OF THE DISCLOSURE STATEMENT AND (B)
   CONFIRMATION OF PLAN; (III) FIXING DEADLINE TO OBJECT TO THE
DISCLOSURE STATEMENT AND PLAN; AND (IV) GRANTING RELATED RELIEF

TO THE HONORABLE BRENDA T. RHOADES,
UNITED STATES BANKRUPTCY JUDGE:

         ON THIS DATE the Court considered the request for expedited hearing filed by Gainesville

Hospital District d/b/a Norton Texas Medical Center (“Movant”) in conjunction with its Motion for Entry

of an Order (I) Conditionally Approving the Debtor’s Proposed Disclosure Statement as Providing

Adequate Information; (II) Scheduling Combined Hearing on (A) Final Approval of the Disclosure

Statement and (B) Confirmation of Plan; (III) Fixing Deadline to Object to the Disclosure Statement and

Plan; and (IV) Granting Related Relief (the “Motion”), which was filed on October 5, 2018. The Court

finds that the request complies with LBR 9007(c) and demonstrates that sufficient cause exists for

shortening the normal response time and scheduling an expedited hearing on the Motions. Accordingly,

         IT IS THEREFORE ORDERED that the request for emergency hearing is GRANTED

and that a hearing on Movant’s Motion shall be held on October 15, 2018 at 2:00 PM (prevailing

Central time) in the Courtroom of the United States Bankruptcy Court, Suite 300B, 660 North Central

Expressway, Plano, Texas 75074.

1
  The last four digits of the Debtor’s federal tax identification number are: 1664. The location of the Debtor’s
principal place of business and the service address for the Debtor is: 1900 Hospital Blvd., Gainesville, TX 76240.


73525960.1                                                 -1-
        Case 17-40101   Doc 196   Filed 10/09/18   Entered 10/09/18 08:39:59   Desc Main Document   Page 2 of 2




        IT IS FURTHER ORDERED that the Movant or its counsel shall give notice of this expedited

hearing by forwarding a copy of this Order by the most expedient means available, including electronic or

telephonic transmission, or otherwise by First Class United States Mail, to all parties listed in the

certificate of service contained in the Motion and shall evidence such service by the filing of a Certificate

of Service with the Court prior to the scheduled hearing.



                                                                  Signed on 10/9/2018

                                                                                                           SR
                                                      HONORABLE BRENDA T. RHOADES,
                                                      UNITED STATES BANKRUPTCY JUDGE




73525960.1                                                -2-
